DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 August 2022 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1, 12, and 13, because applicant claims that the lid assembly “can” be made from flame retardant plastic, it is not clear whether applicant is positively claiming the flame-retardant plastic of the lid or not.  The phrase "can be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For the purposes of examination the flame-retardant plastic is not considered to be positively claimed since applicant explicitly states that the lid “can be” made from flame retardant material.
The limitation “said can made from a flame-retardant plastic having fire retardant additives” is positively claimed, “can” in this instance referring to the receptacle and not “permitted to.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald (US 2016/0052771) in view of Lidman (WO 82/02701), EasyRecycling (WO 2012/014441) and Bottelberghe et al. (US 5593619).
Regarding claim 1, 3, 8, 11-13, Fitzgerald teaches a trash receptacle and lid assembly comprising of:
a) a can at 10, fig. 1, comprising of two solid sides, a solid front and a solid back and a solid bottom, a top opening and a top perimeter around the top opening forming a rim around said two sides, said front, said back and said bottom and said two sides, said front, said back and said bottom forming a hollow cavity at 20; 
b) the said two sides, said front, said back and said bottom having a first side and a second side (inside and outside), fig. 1C;
c) said lid configured to rest on said rim of the top opening of said can comprising, fig. 1B:
a lid top at 16, 
lid skirt 63, said lid skirt forming the front side, backside and two sides of said lid, fig. 1a and 1c, the skirt extends down from said lid top and said skirt extends below said top perimeter of the can when said lid is in said closed position, fig. 1B;
d) a hinge configured between the top opening of the can and said lid and said lid capable of rotatably moving from a closed position to an open position; 
wherein the hinge comprises a first padeye 70 and second padeye 70 on said lid and a first pin post 31 and second pin post 31 on said can and said first padeye and said first pin are engageably positioned on the first side of said can and said second padeye and said second pin are engageably positioned on the second side of said can, fig. 1c, 5, and 6a; and
a latch 72, Fig. 1c, [0031].
Fitzgerald does not teach that the trash can be made from flame retardant material or an integrally molded rim stop that extends from the back lid.  
However EASYRECYCLING, hereinafter EASYRECYCLING teaches a trash receptacle container made from a non-specific fire-proof material (see abstract).  
In addition, Bottelberghe teaches a known a flame-retardant plastic, col. 5: 24-48, with fire retardant additives including zinc or boron compounds, col. 5: 65-end added to halogenated compounds, col. 2: 25-46.  
The particular flame-retardant materials taught by Bottelberghe provides higher strength and is less friable than other flame-retardant materials, col. 1: 35-45
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trash container of Fitzgerald to be made from flame retardant materials as known in the art and taught by EASYRECYCLING in order to help prevent the spread of fire and further to use a known flame-retardant plastic with flame-retardant additives as taught by Bottelberghe in order to provide a receptacle that has flame-retardant properties while maintaining higher strength and lower friability.
Fitzgerald does not teach an integrally molded rim stop that extends from the back lid.  
Lidman is analogous art in regard to trash receptacles with hinged lids.  Lidman teaches a can 2 with a lid 5 wherein the lid has a stop 11, fig. 2 extending downwards from the back of the lid (disclosed as being positioned the lid, page 2: 5-15).  The rim stop of Lidman engages with the receptacle/can when the lid is in said open position to prevent said lid from fully rotating around said hinge.
When the rim stop of Lidman is engaged with the back of the trash receptacle/can, an opening angle between the lid and the can perimeter is formed as seen in Fig. 2, and a lid center of gravity is located over said top opening;
g) Lidman further teaches that the lid will fall to said closed position over said top opening when not held in said open position, page 2: 10-15 in order to help make the container fireproof, page 1: 15-20.
As seen in fig. 2 of Lidman, the opening angle of the lid is less than 89 degrees which covers the limitation of “up to 89 degrees.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lid of Fitzgerald to include a rim stop in order to allow the lid to fall closed on its own as per the teaching of Lidman.
The rim stop of Fitzgerald as modified by Lidman is not integrally molded into the back of the lid.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fitzgerald as modified by Lidman to have an integrally molded rim stop instead of a rim stop that is attached separately in order to reduce an assembly step of the device and further since it has been held that the use of one piece construction instead of  the separately attached rim stop would be merely a matter of obvious engineering choice, see MPEP 2144.04 Section V part B.

Regarding claim 2, the lid of Fitzgerald as modified above is shown as opening to an angle in the range of 50 to 89 degrees, and no more than 89 degrees, with respect to the rim of the container, fig. 2 of Lidman. 

Regarding claim 4, Fitzgerald as modified above results in said rim stop extending from the back side of said lid proximal to the padeyes (the stop and the padeyes are proximal because both on the back of the lid, fig. 2 of Lidman) and engages with a back surface of said can back to enable said lid to open to said opening angle, fig. 2 of Lidman.
Regarding claim 5, Fitzgerald as modified above further teaches that more than one rim-stop that extends from a back side of said lid (Lidman, page 2: 10: “angular stop members 11”, members is plural).

Regarding claim 6, the references applied above teach all of claim 4, as applied above.  The references applied above do not teach that the rim stop has a curved extended edge.  However, applicant admits in [0062] that the rim stops can have either a curved or rectangular shape.  With this in mind, it would have been obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the rim stop of Fitzgerald as modified above with a curved or rectangular edge with the same reasonable expectation of stopping a lid from opening beyond a certain angle.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rim stop of Fitzgerald as modified above to make the edge of the rim stop curved rather than having a polygon shape in order to avoid sharp corners.

Regarding claim 7, as seen in fig. 2 of Lidman, the extended edge (area below the bend) of the rim stop (at 11) and the hinge pivot axis are at approximately the same height of the container when the lid is closed, see annotated figure.  
With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the rim stop edge of Fitzgerald as modified by Lidman to have the rim stop edge in approximately the same location in order for the rim stop to engage with the receptacle while maintaining a relatively small size.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fitzgerald and Lidman as applied to claim 1 above, and further in view of Carter (US 2008/0105680).
Regarding claims 2 and 10, (claim 2 is previously rejected but rejected herein in further view of Carter for compact prosecution) the references applied above teach all of claim 1, as applied above.  The references applied above do not teach a specific maximum opening angle.  
Carter is analogous art in regard to a fall-closed lid to prevent fire.  Carter teaches a maximum opening angle is 60 degrees which falls within the range of 50 to 89 degrees; no more than 89 degrees; and no more than 75 degrees.  Carter specifies the angle of 60 degrees in order that the weight of the cover (lid) is sufficient to automatically return the cover to the closed position,  [0033], in 2nd column and [0034].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fitzgerald in view of Lidman to have an opening angle between the lid and the rim of the can be a maximum of 60 degrees in order to ensure that the weight of the cover will sufficiently cause the lid to fall closed as per the teaching of Carter.  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Please refer to the attached PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735



/MOLLIE IMPINK/Primary Examiner, Art Unit 3735